Citation Nr: 0314903	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  01-09 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado (CO), that denied, in pertinent part, the 
veteran's claim for an increased (compensable) evaluation for 
service-connected lumbar strain (which the RO characterized 
as low back strain (inter-current injury)).  The veteran 
disagreed with this decision in November 2000 and, following 
the issuance of a statement of the case by the RO in October 
2001, he perfected a timely appeal.

It is noted that a Travel Board hearing was held before the 
undersigned Veterans Law Judge in November 2002.


FINDING OF FACT

The veteran's lumbar strain is manifested by characteristic 
pain on movement.


CONCLUSION OF LAW

The criteria for a 10 percent rating for lumbar strain are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim for an 
increased (compensable) evaluation for service-connected 
lumbar strain.  In a letter dated in October 2001, the 
veteran and his representative were informed of VA's 
obligations to notify and assist claimants under the VCAA, 
and they were notified of what records VA would attempt to 
obtain on behalf of the veteran, and what records the veteran 
was expected to provide in support of his claim.  The veteran 
and his representative were provided with a copy of the 
appealed rating decision and a statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that comported with an increased 
(compensable) evaluation for service-connected lumbar strain.  
By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on the veteran's 
behalf.  Further, VA advised the veteran and his 
representative in a letter, dated in October 2002, that the 
veteran was being scheduled for a Travel Board hearing at the 
RO in November 2002.  Thus, the Board observes that all of 
the aforementioned correspondences informed the veteran of 
the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA treatment reports.  Under the 
circumstances in this case, and given the favorable decision 
below, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim for an 
increased (compensable) evaluation for service-connected 
lumbar strain poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to an Increased (Compensable) Evaluation

Based on a review of the veteran's service medical records 
and post-service VA treatment records, the RO granted the 
veteran's claim of entitlement to service connection for 
lumbar strain (which the RO characterized as lumbar strain 
with sacralization, vertebra, left) (hereinafter, the 
"service-connected lumbar strain") in June 1977 and 
evaluated it as zero percent disabling (non-compensable).  
This decision was not appealed and became final in June 1978.  
See 38 C.F.R. § 20.302 (2002).  After the veteran filed a 
request to reopen his claim for an increased (compensable) 
evaluation for service-connected lumbar strain in September 
1996, the RO concluded in an April 1997 rating decision that 
no change was warranted in the zero percent (non-compensable) 
evaluation assigned to the veteran's service-connected lumbar 
strain (which the RO characterized as service-connected low 
back strain).  This decision also was not appealed and became 
final in April 1998.  Id.

The veteran filed his most recent request to reopen his claim 
for an increased (compensable) evaluation for service-
connected lumbar strain in September 1999.  As noted above, 
in a rating decision issued in July 2000, the RO concluded 
that no change was warranted in the zero percent (non-
compensable) evaluation assigned to the veteran's service-
connected lumbar strain (which the RO characterized as low 
back strain (inter-current injury)).  In its decision, the RO 
noted that the veteran's increased symptomatology had been 
related to an inter-current post-service back injury that had 
occurred in 1989.

The evidence submitted during the pendency of this appeal 
includes the veteran's post-service VA outpatient treatment 
records for the period of September 1998 to April 2000, and 
lay statements.

A review of the veteran's VA outpatient treatment records for 
the period of September 1998 to April 2000 indicates that the 
veteran received a physical therapy evaluation at the VA 
Medical Center, Fort Lyon, CO, in January 1999 for complaints 
of chronic low back pain secondary to an old back injury.  
The veteran reported that he had twisted his back several 
years before this physical therapy evaluation.  Physical 
examination of the veteran revealed that he ambulated 
independently, he was not in acute distress, and his back had 
minimal tenderness but with functional range of motion.  The 
examiner's impression was chronic low back pain.

On VA examination accomplished in April 2000 at the VA 
Medical Center in Denver, CO, the veteran complained of 
constant back pain localized to his lumbosacral region 
slightly right of the midline radiating down to the right leg 
and made worse on prolonged sitting or driving, first getting 
out of bed in the morning, or climbing stairs.  The veteran 
also complained that his back pain was aching with an 
occasional sharp pain, there was tingling throughout his 
right lower extremity, his legs "go to sleep a lot," and 
his back pain increased on heavy lifting.  The veteran denied 
any chronic numbness or tingling and stated that his pain 
tended to be relieved with hot soaks or pain medication.  The 
examiner noted that the veteran's medical records were not 
available at the time of this examination and that the 
veteran was limited in his employment as a truck driver to 
local routes because of his low back pain.  The veteran 
provided a medical history that included an in-service injury 
in 1973 while learning to rappel and falling from 
approximately ten feet in the air, leading to stiffness in 
his low back and problems with chronic low back pain since 
that time, and he stated that he experienced no true flare-
ups of back pain.  The examiner noted that the veteran's 
major functional loss had been at his job because he had cut 
back his working hours substantially in order to tolerate his 
back pain since driving exacerbated his back pain 
substantially.  The examiner also noted that the veteran's 
leisure time activities had been affected by his back pain 
and there was some interference from his back pain with his 
activities of daily living.  

Physical examination of the veteran revealed that he walked 
with a slightly stiff gait favoring his back, his back showed 
mild mid-lumbar spinal tenderness and bilateral lumbosacral 
paraspinal muscle spasm, deep tendon reflexes were symmetric 
in both lower extremities, light touch and vibration were 
intact in both lower extremities, and straight leg raising 
was negative bilaterally.  There was full flexion to 95 
degrees and full extension to 35 degrees, although the 
veteran noted the onset of pain at approximately 10 degrees 
of extension.  Lateral flexion was slightly limited to 35 
degrees bilaterally with pain onset at 30 degrees, and there 
was full rotation to 35 degrees bilaterally although there 
was pain on full rotation to the right.  X-rays of the 
veteran's cervical spine were obtained and interpreted as 
showing evidence of disk space narrowing at the C5-6 
interspace with uncovertebral proliferative changes and 
ventral osteophytosis compatible with the presence of 
spondylosis, potential foraminal compromise, no subluxation, 
and similar changes involving the C6-7 interspace.  X-rays of 
the veteran's lumbar spine were obtained and interpreted as 
showing lumbar scoliosis, apex to the right, there was 
partial lumbarization of S1, there was ventral osteophytosis 
involving the L3, L4, and L5 discs compatible with 
spondylosis, there was disk space narrowing at the L5-S1 
compatible with the presence of spondylosis, and there was no 
evidence of spondylolysis or spondylolisthesis.  The 
examiner's diagnosis was chronic low back pain secondary to 
remote trauma consistent with lumbosacral strain as well as a 
radicular component.

In a Notice of Disagreement received at the RO in November 
2000, the veteran stated that his rappelling injury was the 
major reason for his current back disability.  He also stated 
that x-rays and MRI's in the past had revealed his old in-
service back injury.  Finally, he stated that his rappelling 
injury had done more damage to his back than his post-service 
on-the-job spine injury.

On a VA Form 9 received at the RO in November 2001, the 
veteran stated that his repelling injury was the major reason 
for his back strain and that this in-service back injury had 
been instrumental in aggravating the effects of his post-
service on-the-job back injury because his back had been 
weakened as a result of the earlier in-service injury.

In a VA Form 646 received at the RO in June 2002, the 
veteran's service representative stated that the veteran was 
entitled to an increased (compensable) evaluation for his 
service-connected lumbar strain because there was no evidence 
of any inter-current injury to the lumbar region.

At the Travel Board hearing held before the undersigned 
Veterans Law Judge in November 2002, the veteran testified 
that he experienced pain on a daily basis first thing in the 
morning, he had a lot less mobility than in the past, he had 
great difficulty bending, he experienced stiffness from 
sitting too long, he experienced back spasms frequently, and 
he was unable to take prescription pain medication that had 
been prescribed for him because of his work as a truck 
driver.    

Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected lumbar strain is 
more disabling than currently evaluated because his symptoms 
have worsened.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has held that it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

The veteran's service-connected lumbar strain is currently 
evaluated as zero percent disabling (non-compensable) under 
Diagnostic Code 5295, which evaluates a veteran's disability 
based on the manifestations of lumbosacral strain.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  The minimum 
compensable evaluation of 10 percent disabling is available 
under this Diagnostic Code where the veteran's lumbosacral 
strain is manifested by characteristic pain on motion.  The 
next higher evaluation of 20 percent disabling is available 
where the veteran's lumbosacral strain is manifested by 
muscle spasm on extreme forward bending or the unilateral 
loss of lateral spine motion in a standing position.  
Finally, the maximum disability evaluation of 40 percent 
disabling is available under Diagnostic Code 5295 where the 
veteran's lumbosacral strain is severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, narrowing or irregularity of the joint space, or 
some of these symptoms with abnormal mobility on forced 
motion.  Id.

The Board notes that the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities when evaluating increased rating claims for 
orthopedic disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 
(1996) (hereinafter, "DeLuca"), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  The Court also held in DeLuca that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  

Taking into account all of the medical evidence set out 
above, and resolving any reasonable doubt in the veteran's 
favor, the Board finds that the evidence supports granting an 
increased (compensable) evaluation for the veteran's service-
connected lumbar strain.  Specifically, the Board finds that 
the veteran's service-connected lumbar strain is most 
appropriately rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  In this regard, the Board 
notes that the veteran has reported consistently that he 
experiences significant pain on motion of his lumbar spine.  
On VA examination accomplished in April 2000, physical 
examination of the veteran revealed mid-lumbar spinal 
tenderness and lumbosacral paraspinal muscle spasm.  The 
veteran also experienced pain on range of motion studies at 
approximately 10 degrees of extension, at 30 degrees of 
lateral flexion, and with full rotation to the right.  Most 
importantly, the VA examiner concluded that the veteran's 
chronic low back pain was consistent with lumbosacral strain.  
The veteran testified at his Travel Board hearing in November 
2002 that his back pain was significant, it interfered with 
some of his activities of daily living, it affected his 
employment by forcing him to work fewer hours, and it limited 
his overall mobility.  Given the symptomatology associated 
with the veteran's service-connected lumbar strain, and 
considering the Court's guidance in DeLuca, an increased 
(compensable) evaluation of 10 percent disabling is warranted 
under Diagnostic Code 5295.  However, none of the criteria 
required for a rating higher than 10 percent is met.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); see generally 
DeLuca, supra.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected lumbar strain 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  A review of the evidence in the 
veteran's claims folder does not indicate that his lumbar 
strain was shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
otherwise to render impractical the application of the 
regular schedular standards.  Therefore, in the absence of 
such factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide a basis 
for an increased (compensable) evaluation in excess of 10 
percent for lumbar strain.

For the reasons and bases discussed above, the Board finds 
that the veteran is entitled to an increased (compensable) 
evaluation on service-connected lumbar strain, to 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002).  The 
appeal is granted.


ORDER

Entitlement to an increased (compensable) evaluation on 
lumbar strain is granted, to 10 percent disabling, subject to 
the laws and regulations governing the payment of monetary 
awards.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

